UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-2169


JANELLE HILL, Individually and as the Next Friend of
S.A.H.; WILLIAM HILL, Individually and as the Next Friend
of S.A.H.,

                Plaintiffs - Appellees,


SANOFI-AVENTIS U.S., INC.,

                Defendant – Appellee,

          v.

MEDCON, INC.,

                Intervenor – Appellant,

          and

KENNETH EDWARD LABOWITZ, Guardian ad litem for S.A.H.,

                Party Below.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Claude M. Hilton, Senior
District Judge. (1:09-cv-00463-CMH-TRJ)


Submitted:   April 17, 2014                  Decided:   April 21, 2014


Before WILKINSON, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Joshua Harry Erlich, ERLICH LAW OFFICE, Arlington, Virginia, for
Appellant. Janelle Hill, Ozona, Florida; William Hill, Norfolk,
Virginia; Syed Mohsin Reza, Mary Catherine Zinsner, TROUTMAN
SANDERS, LLP, Tysons Corner, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               Medcon,     Inc.   appeals      the       district     court’s     order

denying its motion to intervene in a closed civil action.                            We

have     reviewed      the     record    and      find     no     reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.     Hill v. Sanofi-Aventis, No. 1:09-cv-00463-CMH-TRJ (E.D.

Va.    filed    Aug.     13,   2013;    entered    Aug.    14,    2013).       Medcon’s

motion to strike Janelle Hill’s informal brief is denied.                            We

dispense       with    oral    argument     because        the    facts    and    legal

contentions      are     adequately     presented     in    the    materials     before

this court and argument would not aid the decisional process.



                                                                               AFFIRMED




                                           3